Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 In the claim:

	1 (Currently Amended). A sensor module for mounting in a motor, comprising: 
a holder is mounted in a wet chamber of the motor; 
a temperature sensor is mounted in a dry chamber of the motor, the temperature sensor spaced apart from the holder; 
a rotational position sensor mounted on the holder; 
a connector interface is plugged into a corresponding connector, the rotational position sensor and the temperature sensor are connected via a plurality of signal lines to the connector interface; and 
a sealing element arranged between the rotational position sensor and the temperature sensor and being sealingly penetrated by the signal lines from one of the rotational position sensor and the temperature sensor.

12 (Currently Amended). The sensor module of claim 4, further comprising a position assurance member is secured in at least two positions on the holding bracket.

14 (Currently Amended). The sensor module of claim 13, wherein, the position assurance member comprises at least one locking prong; and wherein, in the second position of the at least two positions, the at least one locking prong is pressed against the temperature sensor.

17 (Currently Amended). A motor, comprising: 
a wet chamber; 
a dry chamber; 
a passage connecting the wet chamber and the dry chamber; and 
a sensor module including a holder mounted in the wet chamber, a temperature sensor mounted in the dry chamber, a rotational position sensor mounted on the holder in the wet chamber, a connector interface is plugged into a corresponding connector, and a sealing element arranged between the rotational position sensor and the temperature sensor and sealingly fixed in the passage, the temperature sensor is spaced apart from the holder, the rotational position sensor and the temperature sensor are connected via a plurality of signal lines to the connector interface, the sealing element is sealingly penetrated by the signal lines from one of the rotational position sensor and the temperature sensor.
The Examiner's Amendment to the record appears above is only for the purpose of resolving indefinite issue, without changing the scope of the claims. 
 The term “adapted to” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. ( In re Hutchison, 69 USPQ 138).  Thus, amending to resolve this indefinite issue.
In Claim 14, amendment to clarify the recited “at least one locking prong” belongs to position assurance member, otherwise it would be an indefinite issue about to what subject matter is “at least one locking prong” belonged.
Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Drawings

	The drawings, filed on 9/15/2020, are accepted.


Allowable Subject Matter
	Claims 1-17 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a motor comprises a sensor module, as in claim 17, or a sensor module, as in claim 1, the sensor module comprises a holder [6] to be mounted in a wet chamber [8] of the motor; a temperature sensor [7] to be mounted in a dry chamber [9] of the motor, the temperature sensor [9] spaced apart from the holder [6]; a rotational position sensor [14, 16] mounted on the holder [6]; a connector interface [15] to be plugged into a corresponding connector, the rotational position sensor and the temperature sensor are connected via a plurality of signal lines [13] to the connector interface [15]; and a sealing element [17] arranged between the rotational position sensor and the temperature sensor and being sealingly penetrated by the signal lines from one of the rotational position sensor and the temperature sensor.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art ref is JP 3612715 discloses a motor comprising a temperature sensor and a position sensor [71] is spaced from the temperature sensor [80], wherein the temperature sensor [80] is held by a holder [21] (i.e. circuit board 21).  However, there is no sealing member, as in the claimed invention, and there is on  arrangements of a holder, with the rotational position sensor, being mounted in a wet chamber of the motor; a temperature sensor to be mounted in a dry chamber of the motor.

    PNG
    media_image1.png
    665
    830
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    775
    918
    media_image2.png
    Greyscale


Hence, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the bolded italic font portion above) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834